Title: From George Washington to William Augustine Washington, 27 February 1798
From: Washington, George
To: Washington, William Augustine

 

My dear Sir,
Mount Vernon 27th Feby 1798

Mr Rice called here in his way to Alexandria, & delivered me your letter of the 15th instant.
Of the recent afflicting event, which was related therein, we had received previous accounts; and on that, as on the former occasions of a similar nature, sympathized sincerely in your sorrows. But these are the decrees of an Allwise Providence, against whose dictates the skill, or foresight of Man can be of no avail; it is incumbent upon him therefore, to submit with as little repining as the sensibility of his nature will admit. This will have its course, but may be greatly ameliorated by philosophical reflection & resignation. As you have three children left, I trust they will be spared to you; and sincerely hope that in them you will find consolation & comfort.
Had your intimation of Mr Ashton’s wishes been announced to me about a fortnight ago, I would, gladly, have employed him in the character you have mentioned; provided his expectation of compensation had come within my means; which, in truth, are hardly able to support the heavy expences I am, in a manner, unavoidably run into. Finding it impracticable to use the exercise (on horseback) which my health, business & inclination requires, and, at the sametime to keep my accounts, & perform all the writing which my late public occupations have been the means of involving me in, I resolved to employ a clerk (if to be had on moderate wages) and accordingly, about twelve or fourteen days ago, engaged one who writes a very good hand, & said to understand Accounts & Book keeping, at $150 dollars a year. What would have been Mr Ashton’s expectations I know not; beyond this sum, or $200 at most, I could not have gone: & if he would have been contented therewith, & the application had been made in time, I should have received him with pleasure, in preference to the person who is to come, & who I expect here about the middle of next month, if he fulfils his promise.
The reason which you assign for giving the rudiments of education to your Sons at home, is a weighty & conclusive one; but much will depend upon the qualifications, & fitness of the Preceptor you employ, to render it more or less benificial. To a certain point, tuition under the eye of the Parents, or Guardians of Youth, is much

to be prefered; because, the presumption is, that the propensities & passions of the latter will be watched with more solicitude & attention by the former than by their Tutors: but when the direction of these are unfolded, & can be counteracted by a discipline of Public Schools, & the precepts of the Professors—Especially too, when the judgment is beginning to form; when pride becomes a stimulus; and the knowledge of men, as well as of Books, are to be learnt; I should give the preference to a public Seminary.
I make use of no Barley in my Distillery (the operations of which are just commenced). Rye chiefly, & Indian Corn in a certain proportion, compose the materials from which the Whiskey is made. The former I buy at 4/6, for the latter I have not given more than 17/6, and latterly 17/ delivered at the Distillery—It has sold in Alexandria (in small quantities from the Waggons) at 16/ & 16/6 pr Barrl, but at what it goes now I am unable to inform you. So large a quantity as you have for sale may command a good price.
Is there any person in your neighbourhood in the practice of selling staves, proper for flour barrels? If so, be so good as to inform me, and at what price they could be delivered at my landing (at the Mill). Any letters for me, put into a Post Office meets a safe & ready passage, but how to insure mine to you, you can best tell, & I wish to be informed.
Did you ever receive a letter from me, transmitting the request of Sir Isaac Heard, of the Heraldry Office in England, respecting the Genealogy of our family? and my own desire to be furnished with the Inscriptions on the Tombs of our Ancesters in their burying ground at Bridge Creek? Among your fathers Papers, I thought it was likely you might obtain some information on this head. From the coming over of John & Lawrence Washington, two brothers, in the year 1657 I have been able to trace the descendants of the former; being the one from whom our family came; those of Lawrence, from whom the Chotanckers proceeded, I have not been able to get any correct account; and that is the Branch to which Sir Isaac Heard’s enquiries particularly point, being tolerably well informed of the descendants from John. The enquiry is, in my opinion, of very little moment, but as Sir Isaac has interested himself in the matter & seems desirous of tracing the family from whence we are descended back, I wish to give him as correct information of it as I am able to procure.

I am very glad to hear that you enjoy tolerable good health at present, and that your children are perfectly well. It is unnecessary I hope to assure you, that at all times when you can make it convenient, & the situation of your health will permit, that we shall be very happy to see you at this place. Where is Mrs Washington of Bushfield? I hope she is well. I acknowledged the receipt of her letter to me, by the Post, but whether it ever got to her hands, or not, I am unable to say. Probably not, as you lye out of the Post Road, & she may not be in the habit of sending to the Post Offices. Poor lady! I fear she will soon have another afflictive trial of her resignation to the Divine Will, in the death of Mrs Corbin Washington, who from the last accts we have had of her, cannot remain long among us. This family unite in best wishes for you, & yours and I am my dear Sir Your sincere frd & affecte Uncle

Go: Washington

